Caton, C. J. This is a simple question of fact. Was the defendant indebted to the plaintiff for the use of her farm ? The testimony shows that he was in possession of it, occupied it and used it for several years; but upon what terms, it does not very satisfactorily appear. He sometimes paid her money, and sometimes she had a part of the crop. If she were to be' credited with the full value of what the use of the farm is shown to have been worth, and only charged with what she is shown to have received, the balance in her favor would be vastly more than the jury have given her. Probably no accounts were ever kept between the parties, and no exact settlement was ever contemplated. It was a sort of family matter, which, so long as the parties continued on friendly terms, was all very well, but when they quarreled, and each came to look about to see which could rake up the most claims against the other, both found, as is very manifest, that their affairs had been conducted so much in confidence and so loosely, that they could not themselves tell, much less make others understand, how much one owed to or had a right to claim from the other. In such a case, whoever has to decide between the parties, can never be sure that he is doing exact justice. It is ate best but a guess, and probably the guess of a jury of their neighbors and countrymen, is quite as likely to be right as that of strangers. We cannot say that the verdict was wrong, and shall affirm the judgment. Judgment affirmed.